DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not disclose nor suggest individually or in combination the claimed method and system for simulating an RFID management system wherein the system for improving a performance metric of a global database system; wherein the method instantiates a RFID interrogator and generates data representative of each of a plurality of virtual inventory items that are expected from a plurality of real-world physical facilities and reports the data to the database; wherein the system generates one or more performance metrics about of the database system as a function of the receipt and processing of the data; wherein the system alters the generation rate or alters the instances of said simulated interrogator until a performance metric of the database reaches a predefined value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688